On order of the Court, the petition for submission of proposed apportionment plans for the Michigan Legislature and the response thereto are considered. Mich Const 1963, art 4, § 6 provides for consideration by this Court of a "proposed plan” submitted by a "member of the commission, individually or jointly with other members” "if a majority of the commission cannot agree on a plan”. No "proposed plan” has been submitted nor have we received official notice from the commission that a majority of the commission cannot agree on a plan. Accordingly, the relief prayed for in the petition and in the response thereto is denied.